DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

  BOYNTON-WHITWORTH FARMS, LLC, a Tennessee limited liability
 company, J. DUDLEY PARKER, JOHN F. McREYNOLDS, DENNIS C.
              GRASS and CHARLES F. McREYNOLDS,
                          Appellants,

                                    v.

     CADENCE BANK, N.A. f/k/a SUPERIOR BANK, N.A., PGM
  PROPERTIES, LLC, a Tennessee limited liability company, ANNAM
   CORP., a Florida corporation, LEE DUONG, individually, GEN-X
 CONSTRUCTION, INC., a Florida corporation, and all other unknown
       parties claiming by, through or under named appellees,
                              Appellees.

                             No. 4D13-4731

                            [ April 15, 2015 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    David    F.    Crow,    Judge;    L.T.   Case     No.
2012CA002783XXXXAG.

  Karen E. Maller of Powell, Carney, Maller, P.A., St. Petersburg, for
appellants.

    Gary M. Carman and Richard F. Danese of Gray Robinson, P.A., Miami,
for Appellee-Cadence Bank, N.A.

PER CURIAM.

   Appellants, Boynton-Whitworth Farms, LLC, Dennis C. Grass, Charles
F. McReynolds, John F. McReynolds and J. Dudley Parker appeal a Default
Final Deficiency Judgment in Favor of Cadence Bank, N.A. We reverse the
default final deficiency judgment because appellants were denied due
process by having judgment entered against them without notice of the
hearing on Cadence Bank’s Verified Motion for Default Deficiency Final
Judgment. See NCNB Nat’l Bank of Florida v. Pyramid Corp., 497 So. 2d
1353, 1355 (Fla. 4th DCA 1986) (when the jurisdiction of the court is
invoked to grant a deficiency judgment, the defendant must be given notice
and an opportunity to be heard); Merrill v. Nuzum, 471 So. 2d 128, 129
(Fla. 3d DCA 1985) (a deficiency is an unliquidated amount that entitles
the defaulting party to notice of trial). Accordingly, we reverse and remand
for further proceedings without addressing the remaining issues raised by
appellant. See Talbot v. Rosenbaum, 142 So. 3d 965, 967-68 (Fla. 4th DCA
2014); Minkoff v. Caterpillar Fin. Servs. Corp., 103 So. 3d 1049, 1051-52
(Fla. 4th DCA 2013); Cellular Warehouse, Inc. v. GH Cellular, LLC, 957 So.
2d 662, 665-67 (Fla. 3d DCA 2007); B/G Amusements, Inc. v. Mystery Fun
House, Inc., 381 So. 2d 318, 320 (Fla. 5th DCA 1980).

   Reversed and Remanded.

STEVENSON, TAYLOR and CIKLIN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2